THOMPSON, Judge,
specially concurring.
¶ 17 Appellants argue that the bonds should not be forfeited because, assertedly, *479the court violated procedural rules in continuing the defendants on release status after their guilty pleas were entered. We have rejected this assertion, and affirm. I agree with this analysis and disposition.
¶ 18 I depart from the majority’s analysis as to the contractual nature of the bondsman’s undertaking. When we have acknowledged that the bond has been likened to “a contract between the suret[y] and the state,” as Division Two did in In re Bond in Amount of $75,000, we only note that an analogy has been drawn in the cited source. 225 Ariz. 401, 405, 238 P.3d 1275, 1279 (stating that annotation at 32 A.L.R.4th 504, § 2(a) compares the bond to a contract). An analogy is a “similarity” or “comparison.” Random House Dictionary 74 (2d ed.1987). This analogy extends to the point that the surety is allowed, by Arizona’s positive law, an opportunity to explain and establish that its failure on the bond undertaking should be excused or mitigated. Ariz. R.Crim. P. 7.6(d). In my view, the analogy does not extend the multiplicity of contract defenses to a bondsman who has failed to produce the defendant for his court appearances.
¶ 19 A bail bond is a recognizance “that guarantees an unjailed criminal defendant’s return for a court date.” Black’s Law Dictionary 1299 (8th ed.2004). Black’s cites, as primary authority for the proposition contended for by the majority, (“Recognizances are aptly described as ‘contracts made with the Crown in its judicial capacity’ ”), William R. Anson, Principles of the Law of Contract 80-81 (Arthur L. Corbin ed., 3d Am. Ed.1919).
¶ 20 However, Anson further explains that recognizances have “little of the true nature of a contract,” as bondsmen do not really negotiate a contract with the court. Id. at 81 (“We need consider these obligations no further.”). A court issues an order regarding release. See Ariz. R.Crim. P. 7. Defendants, and bondsmen, are expected to comply with such orders.